Filed 8/14/14; pub. order 9/9/14 (see end of opn.)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                               DIVISION FOUR


CHRISTINA L.,
         Plaintiff and Appellant,
                                                         A140155
v.
CHAUNCEY B.,                                             (Solano County
                                                         Super. Ct. No. FFL083284)
         Defendant and Respondent.


         Christina L. (Mother) appeals an order granting to her and respondent Chauncey
B. (Father) joint legal and physical custody of their son, O.L., and daughter, A.L. She
contends the trial court improperly modified an earlier custody determination (under
which she had sole legal and physical custody of the children) without finding a
significant change in circumstances, and that the trial court erroneously failed to consider
the effect of a domestic violence restraining order against Father. We shall reverse the
order and remand the matter to the trial court for further proceedings.
                                              I. BACKGROUND1
         The two children were born in 2000 and 2002. It appears that Mother and Father’s

         1
         Father did not file a respondent’s brief. As a result, we may accept as true the
facts stated in Mother’s opening brief. (Smith v. Smith (2012) 208 Cal.App.4th 1074,
1077–1078.) “However, we do not treat the failure to file a respondent’s brief as a
‘default’ (i.e., an admission of error), but examine the record, appellant’s brief, and any
oral argument by appellant to see if it supports any claims of error made by the
appellant.” (In re Marriage of Riddle (2005) 125 Cal.App.4th 1075, 1078, fn. 1; Cal.
Rules of Court, rule 8.220(a)(2).)


                                                     1
relationship was marred by domestic violence on Father’s part, and by 2004, they were
no longer living together.
       Mother obtained a temporary restraining order against Father in 2004, based on
her assertions that he committed abuse, including pulling her hair and squeezing her hand
so hard as she held car keys that her hand bled, bending the car keys, and that he grabbed
the steering wheel of the car in which she was driving with the children, threw her,
punched her, strangled her, and kicked and “stomped” her. Mother obtained another
temporary restraining order against Father in 2005, after he pushed and grabbed her and
refused to let her see the children after he picked them up from daycare. The court
granted another temporary restraining order in 2006, after Father went into Mother’s
backyard, watched her through the window, and later told her what he had seen. Also in
2006, Mother was granted sole legal and physical custody of the children; Father was
granted visitation at Mother’s discretion.
       The trial court issued a three-year domestic violence restraining order against
Father in 2008 prohibiting him from, inter alia, harassing, striking, threatening, stalking,
or contacting Mother. Father was granted two hours of supervised visitation a month.
       In August 2011, the court entered an order awarding Mother sole legal and
physical custody of the children, with supervised visitation for Father. The order
acknowledged that a criminal protective order was in effect.
       The court granted another temporary restraining order in August 2011, based on
Mother’s statements that Father kept showing up at her place of work, parked by her car,
and confronted her in front of her manager and customers. At a September 2011 hearing,
Mother testified that Father had approached her while she was working in a store and told
her repeatedly that she needed to answer her phone. Father had also been waiting in his
car, parked near hers, when she left work. Mother also testified that father had been
physically violent to her in the past. The trial court granted a domestic violence
protective order for a period of two years.
       Father petitioned the court to terminate the restraining order in January 2013,
asserting that Mother had visited his home and had spent time with him at holiday events.


                                              2
The trial court denied the request, but modified the orders to allow brief and peaceful
contact as required for court-ordered visitation.
       Father also made a request to modify the custody order in January 2013. In the
request, he acknowledged that a domestic violence order was in effect. He alleged that
Mother had violated the restraining orders and made false accusations against him in
order to separate him from his children.
       At the hearing on the motion, Father stated that he wanted O.L. to be able to visit
whenever O.L. wished. He also stated that since November 2012, he had had part-time
custody of a daughter by another relationship, who was then six years old. He wanted
A.L. to have the same visitation schedule as his younger daughter so the two sisters could
get to know each other.
       Father testified that he had not seen O.L. or A.L. for three months, because Mother
did not drop them off at his house, and that he had not contacted her about the issue.
Mother testified that she no longer took the children to Father’s house, that Father had
failed to show up for visitation at a neutral site, and that he had had very little contact
with the children for the past five years.
       The trial court issued a written order. The court found Mother had raised issues
regarding a history of abuse or neglect by Father, but that she had not adduced sufficient
evidence for the court to find it must make a decision based on the children’s health,
safety, and welfare. The court also found the children would benefit from spending time
with their half-sister. The court ordered Mother and Father to share joint legal and
physical custody of the children, and established a schedule under which they would
spend each weekend with Father.2 Mother has appealed this order.




       2
        Under the schedule, Father would pick the children up from school each Friday
afternoon and, on alternating weekends, would return them to school either on Monday or
Tuesday morning. This schedule is consistent with Father’s custody schedule with his
younger daughter.


                                               3
                                        II. DISCUSSION
   A. Effect of Domestic Violence Restraining Order
       Mother contends the trial court erred by not applying a rebuttable presumption
under Family Code,3 section 3044 that Father should not have custody because of his
history of domestic violence, as shown by the 2011 restraining order issued pursuant to
the Domestic Violence Prevention Act (§ 6200 et seq. (DVPA)).
       Section 3044, subdivision (a), provides in pertinent part: “Upon a finding by the
court that a party seeking custody of a child has perpetrated domestic violence against the
other party seeking custody of the child . . . within the previous five years, there is a
rebuttable presumption that an award of sole or joint physical or legal custody of a child
to a person who has perpetrated domestic violence is detrimental to the best interest of
the child, pursuant to section 3011. This presumption may only be rebutted by a
preponderance of the evidence.” Subdivision (c) of the same statute provides that “a
person has ‘perpetrated domestic violence’ when he or she is found by the court . . . to
have engaged in any behavior involving, but not limited to, threatening, striking,
harassing, destroying personal property or disturbing the peace of another, for which a
court may issue an ex parte order pursuant to Section 6320 to protect the other party
seeking custody of the child . . . .”
       “Because a DVPA restraining order must be based on a finding that the party
being restrained committed one or more acts of domestic abuse, a finding of domestic
abuse sufficient to support a DVPA restraining order necessarily triggers the presumption
in section 3044.” (S.M. v. E.P. (2010) 184 Cal.App.4th 1249, 1267.) This presumption
changes the burden of persuasion, but “may be overcome by a preponderance of the
evidence showing that it is in the child’s best interest to grant joint or sole custody to the
offending parent.” (Keith R. v. Superior Court (2009) 174 Cal.App.4th 1047, 1055; see
also § 3020, subd. (a).)



       3
           All statutory references are to the Family Code.


                                               4
       The 2011 restraining order was based on evidence that Father had recently
confronted Mother at her place of work, in front of a manager and customers, that on
several occasions he had parked his car by hers near her workplace, and that he had been
physically violent to her in the past. Harassing or disturbing the peace of another is
sufficient to constitute domestic violence for purposes of section 3044 (§ 3044, subd. (c)),
and Father’s most recent actions occurred less than five years before the court made the
order on appeal here (§ 3044, subd. (a)). We accordingly agree with Mother that the trial
court was obliged to apply the presumption of section 3044 that granting custody to
Father would be detrimental to the children’s best interests.
       There is no indication that the trial court did so. Rather, the court appeared to rely
solely on the standards of section 3011, subdivision (b). Under section 3011, in making a
determination of the best interest of a child, the court should consider “(b) [a]ny history
of abuse by one parent or any other person seeking custody against . . . [¶] (2) [t]he other
parent.” However, “[a]s a prerequisite to considering allegations of abuse, the court may
require substantial independent corroboration, including, but not limited to, written
reports by law enforcement agencies, child protective services or other social welfare
agencies, courts, medical facilities, or other public agencies or private nonprofit
organizations providing services to victims of sexual assault or domestic violence.”
(§ 3011, subd. (b).)
       Here, the trial court noted that “Mother [had] expressed to the court and mediators
numerous fears of Father being abusive or dangerous to the children, thereby raising
issues regarding a history of abuse or neglect by a parent, [Family Code section]
3011(b).” The court continued: “The state legislature has recognized the need for
caution when evidence is received from parties regarding abuse by a parent. Before even
considering such evidence, the court can require substantial independent corroboration.
See [Family Code section] 3011. [¶] . . . The court did not require Mother to provide
such corroboration, but finds she did not adduce sufficient evidence for the court to find
that it must make a decision based on children’s health, safety and welfare.”



                                              5
       In effect, the trial court put the burden on Mother to show anew that Father had
committed domestic violence. In doing so, it appears to have ignored both the existing
restraining order and the legal effect of the judicial findings that were necessarily made in
connection with that order. (See S.M. v. E.P., supra, 184 Cal.App.4th at p. 1267.)
Nothing in the order even hints the court applied the presumption of section 3044, or
required Father to show by a preponderance of the evidence that it would not be
detrimental to grant him custody of the children. (See F.T. v. L.J. (2011) 194
Cal.App.4th 1, 28–29 [on remand, trial court should expressly find whether section 3044
presumption had been rebutted].) We shall therefore reverse the order and remand this
matter to allow the trial court to consider whether Father has met this burden.4
   B. Changed Circumstances
       Mother also contends the trial court erred in modifying the prior custody order
without finding a change in circumstances. Although we are reversing the order on the
basis of the section 3044 presumption, we shall address this issue for the guidance of the
trial court on remand.
       In its August 2013 order granting Mother and Father joint custody of the children,
the court expressed concern that Mother was unwilling to ensure Father had frequent and
continuing contact with the children (see § 3020, subd. (b)), but also noted the
importance of continuity and stability in custody arrangements (In re Marriage of
Burgess (1996) 13 Cal.4th 25, 32–33 (Burgess)). The court concluded the children would
benefit from increasing their time with Father as well as from spending time with their
half-sister. However, the court made no finding that circumstances had changed since it
made the 2011 custody order.




       4
         Because we are reversing and remanding the matter to the trial court on this
basis, we need not separately consider Mother’s related contentions that the trial court
improperly failed to give primary consideration to the children’s health, safety, and
welfare (§ 3020, subd. (c)) and did not provide an adequate statement of reasons (§ 3011,
subd. (e)(1)).


                                             6
       “ ‘It is settled that to justify ordering a change in custody there must generally be a
persuasive showing of changed circumstances affecting the child. [Citation.] And that
change must be substantial: a child will not be removed from the prior custody of one
parent and given to the other “unless the material facts and circumstances occurring
subsequently are of a kind to render it essential or expedient for the welfare of the child
that there be a change.” [Citation.] The reasons for the rule are clear: “It is well
established that the courts are reluctant to order a change of custody and will not do so
except for imperative reasons; that it is desirable that there be an end of litigation and
undesirable to change the child’s established mode of living.” [Citation.] [¶] Moreover,
although a request for a change of custody is also addressed in the first instance to the
sound discretion of the trial judge, he [or she] must exercise that discretion in light of the
important policy considerations just mentioned. For this reason appellate courts have
been less reluctant to find an abuse of discretion when custody is changed than when it is
originally awarded, and reversals of such orders have not been uncommon. [Citations.]
[¶] ‘Finally, the burden of showing a sufficient change in circumstances is on the party
seeking the change of custody. [Citations.]’ ” (Speelman v. Superior Court (1983) 152
Cal.App.3d 124, 129–130 (Speelman); see also Burgess, supra, 13 Cal.4th at p. 37.)
“The changed circumstances test requires a threshold showing of detriment before a court
may modify an existing final custody order that was previously based upon the child’s
best interest.” (Ragghanti v. Reyes (2004) 123 Cal.App.4th 989, 996; see also In re
Marriage of Brown & Yana (2006) 37 Cal.4th 947, 959–960.) A “substantial showing”
must be made to modify a final custody determination. (In re Marriage of Brown &
Yana, at p. 960.)
       The 2011 custody order granted Mother sole legal and physical custody of the
children, and there is nothing in the order to suggest it was anything but a final custody
determination. Accordingly, Father had the burden to show changed circumstances to
justify a change to the order. The only “change of circumstances” Father asserted in his
request for a modification was that Mother had made false accusations against him in
order to obtain a restraining order, that as a result she had had exclusive access to the


                                              7
children, that the children had been “neglected and coached,” and that Mother had not
obeyed the restraining order. But the trial court refused Father’s request to terminate the
restraining order. There is no basis for a conclusion that Mother made false accusations
against Father to obtain the order or that her accusations somehow constituted changed
circumstances. Nor is there any evidence in the record that Mother neglected the
children.
       The only arguably changed circumstance shown by the record is that Father’s six-
year-old daughter had begun living with him part-time. Father did not argue, and the trial
court did not find, that this constituted a substantial change such that it was “ ‘essential or
expedient for the welfare of the child[ren] that there be a change’ ” (see Speelman, supra,
152 Cal.App.3d at p. 129) or that that children would suffer detriment absent the change
in custody (see Ragghanti v. Reyes, supra, 123 Cal.App.4th at p. 996). Indeed, the trial
court did not make any findings with regard to changed circumstances. In any further
proceedings, the court shall consider whether Father has met his burden to show a change
in circumstances sufficient to justify altering the prior custody order.
                                    III.    DISPOSITION
       The order appealed from is reversed. The matter is remanded to the trial court for
further proceedings consistent with this opinion.



                                                    _________________________
                                                    Rivera, J.

We concur:


_________________________
Ruvolo, P.J.


_________________________
Reardon, J.



                                               8
Filed 9/9/14



               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               FIRST APPELLATE DISTRICT

                                      DIVISION FOUR


CHRISTINA L.,
   Plaintiff and Appellant,
                                                   A140155
   v.
CHAUNCEY B.,                                       (County of Solano
                                                   No. FFL-08-3284)
   Defendant and Respondent.



BY THE COURT:


       The written opinion which was filed on August 14, 2014, has now been certified for
publication pursuant to rule 8.1105(b) of the California Rules of Court, and it is ordered
published in the official reports.




Date: _____________________       ___________________________________________ P.J.




                                               1
Trial court:       Solano County


Trial judge:       Hon. Garry T. Ichikawa


Attorneys:


Dentons US, LLP and Bella Shirin and Karen C. Marchiano for Plaintiff and Appellant.


Family Violence Appellate Project and Erin D. Smith, Nancy K.D. Lemon, and Jennafer
Dorfman Wagner for Plaintiff and Appellant.


No appearance for Defendant and Respondent




                                              2